El Juez PResideute Inteeie© Seños. Travieso
emitió la opi-nión del tribunal.
Los hechos esenciales alegados en la demanda y admiti-dos por la excepción previa de insuficiencia de los mismos para constituir causa de. acción, son como sigue:
El demandante vendió mercancías al demandado en cuenta corriente. La cuenta fue cerrada, liquidada y aceptada por el demandado con un saldo a favor del demandante por la suma de $1,564.85. Para garantizar al demandante el pago de la suma de $1,200 como parte del saldo a su favor, el de-mandado vendió al demandante una casa situada en Ponce, con el pacto de que si dentro del plazo de seis meses el vende-dor entregaba los $1,200 al comprador, éste le otorgaría es-critura de retroventa. En la demanda se alega que el ob-jeto y fin de la escritura de venta con pacto de retracto fue únicamente el garantizar al demandante el pago de la suma adeudádale. El demandado se ha negado a satisfacer la suma en controversia, y el demandante pide que se le con-dene a pagar la suma de $1,200 como parte de la deuda aceptada.
Declarada sin lugar la excepción previa, el demandado pidió que se dictase sentencia sobre las alegaciones. Así lo hizo la corte inferior y el demandado apeló. Las partes so-metieron el caso por los alegatos.
El recurso debe ser desestimado por ser absolutamente frívolo. Admitida por la excepción previa que la cuenta había sido liquidada y el saldo aceptado y que la venta con pacto de retro había sido hecha con el único objeto de ga-rantizar el pago de dicho saldo, la corte inferior procedió correctamente al sostener que la demanda aduce hechos su-ficientes para constituir causa de acción a favor del acree-dor demandante.
*772Tampoco erró la corte sentenciadora al sostejaer que la demanda no es ambigua y que por el contrario es perfecta-mente inteligible.

La sentencia recurrida debe ser confirmada.

El Juez Asociado Sr. Snyder no intervino.